Citation Nr: 1117980	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD)/hiatal hernia, to include as secondary to service-connected residuals of prostate cancer surgery.

2.  Entitlement to service connection for ventral hernia, to include as secondary to service-connected residuals of prostate cancer surgery. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which denied claims for entitlement to service connection for gastroesophageal reflux/hiatal hernia and a ventral hernia.  

These issues were remanded by the Board for further development in December 2009. 

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded in December 2009 as well.  However, during the course of this appeal, this claim was granted in a March 2011 rating decision.  This decision was a complete grant of benefits with respect to the issue of service connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

In March 2008, a local hearing was held before a Rating Veterans Service Representative at the Boston, Massachusetts RO.  In October 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Boston, Massachusetts RO.  Transcripts of those proceedings have been associated with the claims folder.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as this evidence is not pertinent to the issues on appeal, the Board may proceed to adjudicate the claims accordingly. 
The Board notes that the Veteran submitted a statement in December 2004 indicating that he had a stroke in January 2003 and suffered residuals from this stroke.  It does not appear that this issue was ever addressed.  As such, the issue of entitlement to service connection for residuals of a stroke has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The most probative evidence of record does not show GERD or a hiatal hernia to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.

2.  The most probative evidence of record does not show a ventral hernia to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  GERD or a hiatal hernia was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  A ventral hernia was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2003 and May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the May 2010 letter described how appropriate disability ratings and effective dates were assigned.  
	
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that the Veteran indicated on his March 2005 VA Form 9 Appeal that he sought treatment in 1999 at Tampa General Hospital for an inguinal hernia repair.  However, the Veteran has indicated that this was a separate and unrelated disability from the hernias for which he is seeking service connection.  Moreover, he has not submitted an Authorization and Consent to Release Information form indicating that he wished VA to obtain these records.  As such, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA contact examination in September 2003, which addressed his claims for service connection for a ventral hernia and a hiatal hernia.  The examiner reviewed the Veteran's medical records, conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete with regard to these secondary service connection claims.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to these secondary service connection claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In determining this opinion to be adequate with regard to the claims for service connection for a hiatal hernia and a ventral hernia on a secondary basis, the Board notes that this examiner did not address the possibility of a direct relationship between these disabilities and the Veteran's active duty service.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claims for service connection for GERD/hiatal hernia and a ventral hernia, the Board notes that there is no competent medical evidence linking these disabilities to military service on a direct basis, and no consistent lay evidence of continuity of symptomatology suggesting an association to service.  In fact, the Veteran specifically asserted in his March 2005 VA Form 9 Appeal that he had no stomach problems whatsoever, with the exception of a single case of food poisoning in 1971 and the removal of his appendix in 1968, from 1963 to 1999.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of a hernia of any sort, nor has he proffered any lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no medical evidence suggesting an association between his current symptoms and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted with regard to the possibility of a direct relationship between the Veteran's claimed GERD/hiatal hernia and his active duty service or his claimed ventral hernia and his active duty service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The Veteran is seeking entitlement to service connection for GERD/hiatal hernia and a ventral hernia as secondary to residuals of prostate cancer surgery.  Specifically, the Veteran indicated in his March 2005 VA Form 9 Appeal that he developed ventral and hiatal hernias within months of his prostate surgery.  In a September 2003 statement, the Veteran indicated that he was diagnosed with a hiatal hernia in October 2002 and developed a ventral hernia in November 2002. 

A review of the service treatment records reveals no diagnoses of GERD, a hiatal hernia, or a ventral hernia.  In a January 1966 service treatment record, the Veteran was noted as having gastroenteritis.  In October 1968, the Veteran was noted as having an appendectomy.  In a May 1971 service treatment record, the Veteran complained of diarrhea and cramps.  In an August 1972 Report of Medical Examination, the Veteran was noted as having acute gastroenteritis in May 1971, which resolved with no complications and no sequelae.  

Most recently, the Veteran underwent a VA contract examination in September 2003.  The examiner reviewed the Veteran's medical records.  The Veteran's chief complaints were noted to include a hiatal hernia, ventral hernia, malignant neoplasms of the genitourinary system, and prostate cancer.  The examiner noted that the Veteran underwent a radical prostatectomy at the West Roxbury VA hospital on May 20, 2002.  He was diagnosed with a ventral hernia in November 2002.  It is located just above the incision for his prostatectomy.  The Veteran reported that there is pain in the area with twisting, lifting his right leg, or touching his left abdomen.  The Veteran stated that the hernia is enlarging.  The examiner noted that the Veteran was diagnosed with a hiatal hernia in October 2002.  He takes Zantac for acid indigestion.  He has trouble sleeping due to regurgitation and reflux if he does not take the medication.  Upon examination, the Veteran was noted as having no inguinal or femoral hernias.  A midline ventral hernia was noted as being present with diastasis recti.  The hernia is 12 by 5 centimeters and is located 3 centimeters above the incision for his prostatectomy.  In summary, the examiner noted that the Veteran's medical records reveal that he underwent a radical prostatectomy in May 2002.  He complained of incontinence and impotence on subsequent clinic visits.  The examiner noted that an office note from March 2002 mentions a past medical history of ventral hernia.  For the Veteran's claimed hiatal hernia, the examiner noted that the diagnosis is esophageal reflux based on his history of acid reflux and regurgitation.  For the Veteran's claimed ventral hernia, the examiner noted that the diagnosis is ventral hernia based on examination showing this condition.  The ventral hernia is above the prostatectomy incision.  The examiner noted that, for the VA established diagnosis of malignant neoplasms of the genitourinary tract, the diagnosis is changed to colonic polyps based on the Veteran's history of polyps.  These are asymptomatic and do not cause anemia or malnutrition.  For the Veteran's claimed prostate cancer, the examiner noted that the diagnosis is prostate cancer based on his history and review of the medical records.  There is resulting incontinence and impotence related to the surgery.  The examiner concluded by noting that he did not believe that either ventral or hiatal hernia is caused by the Veteran's prostate surgery.  The Veteran's hernia is located above the prostatectomy incision site and does not appear related.  There is also mention the medical records dating back to March 20, 2002 of past ventral hernia.  This is recorded prior the Veteran's surgery.  The hiatal hernia is also not related in the examiner's opinion to the Veteran's surgery.  During prostatectomy, there is no disruption of the diaphragm or stomach which could result in such condition.  Hiatal hernias are quite common in the general population, and there is no historic correlation with prostate surgery.         

The Board has also considered the relevant treatment records.  The Veteran underwent a radical prostatectomy in May 2002.  In a May 2002 VA treatment record, the Veteran was noted as having a repaired ventral/right inguinal hernia in 1999.  In March and April 2003 VA treatment records, the Veteran described recent onset of GERD symptoms.  In a March 2003 VA treatment record, the Veteran was also noted as having a new diagnosis of a hiatal hernia and complaining of acid reflux for 6 months.  The Veteran also complained of a new, asymptomatic ventral hernia times 2 months.  In a September 2003 VA treatment record, the Veteran still complained of reflux and was noted as having a ventral hernia, unchanged.     

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record reflecting that the Veteran developed GERD, a hiatal hernia, or a ventral hernia during service.  The medical evidence of record does not reflect that the Veteran was diagnosed with these disabilities until 2002 or 2003.  Furthermore, as noted above, the Veteran has not asserted that he has GERD, a hiatal hernia, or a ventral hernia that began during his active duty service or as a direct result of his active duty service.  Therefore, as there is no medical or lay evidence of record relating current diagnoses of GERD, a hiatal hernia, or a ventral hernia directly to his active duty service, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, the Board notes that the only medical opinion of record on the matter specifically indicated that the Veteran's hiatal and ventral hernias were not caused by the Veteran's prostate surgery.  The claims file contains no other medical evidence to the contrary.  Therefore, as there is no medical evidence of record showing that the Veteran has either GERD/hiatal hernia or a ventral hernia that is caused or aggravated by his service-connected residuals of prostate cancer surgery, service connection cannot be established on a secondary basis.    

The Board notes that the Veteran asserted in the March 2005 VA Form 9 Appeal that the physician who conducted the September 2003 VA contract examination was incorrect in stating that the Veteran had a ventral/inguinal hernia repair in 1999.  The Veteran asserted that he had no ventral hernia repair prior to his cancer surgery but that he had an inguinal hernia repair in 1999.  The Veteran further argued that this physician was incorrect to conclude that his 1968 appendix removal and 1971 food poisoning incident were indicative of stomach issues.    

Upon review of the September 2003 examination report, the Board finds no indication that this physician concluded that the Veteran's 1968 appendix removal and 1971 food poisoning incident were indicative of stomach issues.  Moreover, the medical evidence of record does, in fact, reflect that the Veteran was noted in a May 9, 2002, VA medical record as having a repair of a ventral/right inguinal hernia in 1999.  In any case, upon examination of the Veteran and review of the medical records, this physician determined that the Veteran's current ventral hernia is located above the prostatectomy incision site and does not appear related.  Therefore, regardless of whether the 1999 hernia repair was conducted with regard to an inguinal hernia or a ventral hernia, the only medical opinion of record on the matter still determined that the Veteran's current ventral hernia does not appear to be related to the prostatectomy incision site.  As such, service connection cannot be granted.   

The Board acknowledges the Veteran's contentions that he has GERD/hiatal hernia and a ventral hernia as a result of his service-connected residuals of prostate cancer surgery.  However, the most probative evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, while the Board has considered his lay assertions, the Board ultimately places more weight on the opinion of September 2003 physician, for the reasons discussed above.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for GERD/hiatal hernia and a ventral hernia must be denied on direct and secondary bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for GERD/hiatal hernia, to include as secondary to service-connected residuals of prostate cancer surgery is denied.

Entitlement to service connection for ventral hernia, to include as secondary to service-connected residuals of prostate cancer surgery is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


